Citation Nr: 1213771	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right knee disability (characterized as chronic infrapatellar tendonitis), to exclude the period of April 25, 2005, through May 31, 2005, when a temporary total evaluation for convalescence following surgery was assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's right knee disability.  The Veteran timely appealed that issue.

The Veteran requested a hearing before a Veterans Law Judge and such a hearing was scheduled in May 2007.  However, he failed to report for that hearing.

This case was initially before the Board in August 2008 when the increased evaluation claim for the Veteran's right knee was denied.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed to jointly remand the case back to the Board for further development; such was ordered in a March 2010 Court order.  

The case was returned to the Board in July 2011, in compliance with that Court order.  At that time, a remand was ordered to accomplish further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee has demonstrated painful motion, noncompensable limitation of motion, and x-ray evidence of arthritis.

2.  The Veteran's right knee does not demonstrate flexion limited to 45 degrees or less; extension limited to 10 degrees or more; or, frequent episodes of locking marked by both pain and effusion symptomatology throughout the appeal period.

3.  While the Veteran subjectively complains throughout the appeal period of feelings of giving way or buckling, there is no objective evidence of any laxity, ligamentous instability or subluxation of the right knee.


CONCLUSION OF LAW

The criteria establishing an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5003, 5256-63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

Here, the Veteran was sent a letter in July 2006 that provided information as to what evidence was required to substantiate the claim for increase and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board acknowledges that the Veteran is shown to have private treatment at Kaiser Permanente prior to October 2003.  VA attempted to get those records in a May 2003 letter; in another May 2003 letter, VA informed the Veteran that a special release form was required by Kaiser Permanente for release of his records and that he needed to fill it out and return it to VA.  The Veteran never responded to that request.  Under these circumstances, the Board finds that VA has satisfied its duty to assist with respect to obtaining those records.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran filed for increased evaluation of his right knee disability in March 2003.  On appeal, he has asserted in various communication, particularly his notice of disagreement and substantive appeal, that he deserved a higher evaluation for his right knee disability.  He indicated in a March 2003 correspondence that his right knee has been hurting and aching more, that he has been limping more often, and that it was becoming difficult to walk normally without his knee buckling.  He also stated that his right knee was interfering with his ability to work because of the pain he experiences when he is on his hands and knees.  

The Veteran underwent a VA examination of his right knee in May 2003, at which time he indicated that he was a utility worker.  He complained predominantly of right knee pain; he also reported having a private x-ray of his right knee that demonstrated a medial meniscus tear.  He stated that he took Motrin twice daily for his pain, which was 2 to 3 out of 10 on a good day and 6 to 7 out of 10 on a bad day.  He reported complaints of swelling, locking, buckling, and instability.  He could not walk for longer than 10 minutes or stand for longer than 30 minutes; sitting did not bother his right knee.  He also complained of stiffness and increased pain in cold, wet weather.  He did not use any devices for his knees.  

On examination, the Veteran's gait was normal, with no limp.  His bilateral lower extremity muscle strength and deep tendon reflexes were 5 out of 5 and 2+ at the knees, respectively.  The Veteran had right knee flexion to 128 degrees, and extension to 0 degrees.  There was a tender medial joint during McMurrays testing, but he had negative anterior drawer, posterior drawer, and Lachman's testing.  His medial and lateral collateral ligaments were intact, without weakness or deficiency.  X-rays of the right knee noted no significant degenerative changes.

A May 2003 x-ray demonstrated that the Veteran's right knee had no significant degenerative changes at that time.  

The Veteran established care with the Portland, Oregon, VA Medical Center in October 2003.  At that time, he was transferred from Kaiser Permanente and was referred to the VA hospital.  The relevant history indicated that the Veteran had 
fractured his tibia and fibula in 1987 during service.  He had undergone arthroscopic surgery on his right knee in 1988.  The Veteran reported ongoing right knee pain upon his visit in October 2003.  He indicated that his pain was constant, mild-1 to 2 out of 10-and located on the medial side of his right knee.  There was no radiation of any pain.  Examination of his right knee demonstrated no swelling, erythema, or effusion; tenderness was present on the medial side of his right knee and his range of motion was within normal limits.  The Veteran was diagnosed with chronic right knee pain.

As discussed in the Introduction, the Veteran's private treatment reports from Kaiser Permanente are not of record and that further attempts to obtain those records without a release of medical information from the Veteran would be futile.

In December 2003, the Veteran continued to report daily pain and locking of the knee after "extreme range of motion."  Examination of the right knee demonstrated no effusion, edema, or heat at that time; there was full range of motion, though tenderness of the medial aspect of the knee was noted.  The Veteran was diagnosed with right patellofemoral strain, questionable lateral meniscus tear by history of the Veteran.  The VA doctor noted that the Veteran's Magnetic Resonating Imaging (MRI) scan was four years old and he was referred for additional testing.  

A February 2004 MRI of the right knee showed a tear of the medial meniscus midbody extending to the femoral articular surface, with possible involvement of the peripheral posterior horn present.  An April 2004 x-ray demonstrated a normal right knee.  

The Veteran was seen for a VA orthopedic consultation on April 19, 2004, for pain and buckling of his right knee.  He reported daily patellofemoral pain and buckling of his knee twice a week.  He was taking over the counter Motrin with good pain relief.  He denied any locking or effusion.  His job required heavy lifting and climbing ladders.  X-rays noted minimal narrowing of the right medial joint space.  Examination of the right knee demonstrated no effusion.  The Veteran had range of motion in his right knee from 0 degrees to 110 degrees.  The right knee was stable to varus and valgus stress with negative anterior drawer and McMurrays testing.  The Veteran was diagnosed with right knee pain, with MRI positive for a medial meniscus tear and medial degenerative joint disease (DJD).  

The Veteran underwent a surgical history and physical examination on April 12, 2005, which showed worsening knee pain and buckling over the past year; an MRI showed a medial meniscus tear and he was currently wearing a knee brace.  He reported pain and catching in his right knee with walking; examination of the right knee demonstrated no instability, but it was tender medially.  The Veteran was diagnosed with a right medial meniscus tear associated with knee pain and catching at that time and was scheduled for a surgical procedure.  He underwent a right knee arthroscopy and partial medial meniscectomy at VA on April 25, 2005.

Following the Veteran's surgical procedure, he was seen for follow-up in June 2005.  At that time, it was shown that he did not have any pain resembling his right knee pain prior to his surgery; he also was not wearing a brace or taking any narcotic pain medication.  On examination, the Veteran's right knee did not have any effusion and had well-healed incisions.  His knee was completely nontender and stable to varus and valgus; his range of motion was 0 to 140 degrees.  The Veteran was completely weight-bearing at that time without a brace.  

In February 2006, the Veteran telephoned VA to indicate that his knee was beginning to bother him again.  He complained that the knee was stiff and painful, and that it popped and clicked when he walked.  At March 2006 follow-up visit he complained of stiffness after prolonged rest and a "clicking" sensation and pain at extremes of flexion of the knee.  He stated that he was avoiding stairs and was using wheelchair ramps more frequently.  The Veteran gave a history "consistent with buckling secondary to pain," and denied any locking.  Examination revealed no instability, but there was pain at the anterior and medial portions of his knee.  The Veteran's pain was dull with activity.  Right knee range of motion was 0 degrees of extension to 130 degrees of flexion.  There was pain on palpation at the medial joint line and there was anterior knee pain with pressure on the inferior patella.  The right quadriceps was atrophied and he had strength of 4 out of 5 compared to his left.  There was no swelling, redness, or warmth noted.  There was no laxity in varus stress, valgus stress, anterior drawer or Lachman's testing.  McMurray's testing was also negative.  The VA doctor noted that the clicking was most likely from inferior patellar chondral defect with pain and stiffness secondary to diminished quad strength and functioning.  The Veteran does not appear to have any further VA treatment referable to the right knee.

The Veteran underwent a VA examination of his right knee in May 2006.  He was working as a truck driver at that time.  The examiner noted the Veteran's history of a right knee surgery in April 2005.  It was noted that he initially did well following the procedure, but then his symptoms progressively returned as he resumed his normal activities.  He reported that his symptoms had completely returned and he felt he was no better off than prior to the surgery, though he did report that there was no longer any locking of his knee; he stated there was more clicking and the knee had a tendency to want to give out on him.  He reported pain on a regular basis that was a 1 out of 10, but was a 5 or 6 out of 10 during a flare-up.  He had flare-ups two or three times a week.  He further reported morning stiffness, clicking across the anterior of his knee, giving way, weakness and decreased range of motion during flare-up.  He had difficulty going up and down stairs and noticed that the knee became stiff with prolonged sitting.  His pain also woke him from his sleep.  He did not use a crutch or cane at that time, though he did have a medial unloader brace, which he had recent stopped using by recommendation of his doctors.  The Veteran's treatment consisted of ibuprofen and isometric exercises.  He reported being able to do his regular truck driver duties, though he was unable to engage in outdoor activities such as hiking.  

On examination the Veteran ambulated with a stiff right knee; he had pain and difficulty getting up a step with his right knee.  The Veteran's right knee demonstrated a small effusion; his range of motion was 0 degrees to 120 degrees with pain throughout the motion across the anterior aspect of his knee.  There was mild crepitus across the patellofemoral joint; there was a large amount of tenderness across the distal pole of the patella and patella tendon.  There was also tenderness over the medial joint line.  There was no instability with varus and valgus, Lachman's, and posterior drawer testing; he had negative McMurray's testing.  X-rays demonstrated mild patellofemoral degenerative changes.  The examiner noted that the Veteran was likely to have flare ups that would increase his pain, clicking, weakness and giving way.  He would also have an additional loss of motion of 10 to 15 degrees of flexion associated with such flare-ups.  The prime symptom of his flare-up was pain.  He was not prevented from performing his job as a truck driver.  

The Veteran underwent another VA examination in August 2011.  He reported pain on a regular basis of 1 to 2 out of 10, which flared to a 5 out of 10 a couple of times a week based on activities.  He stated that his flare-ups were related to activities involving stress across the patellofemoral joint, such as climbing stairs, kneeling, and squatting.  He complained of pain across the patellofemoral and medial joints, as well as morning stiffness, lack of strength and endurance with prolonged activity, and "giving way" episodes that occurred once a month.  He stated that his knee frequently clicks and pops and noted two episodes of locking in partial flexion within the past year; he also had occasional swelling.  The Veteran continued to work as a truck driver but had modified his activities to reduce stress on his knee.  He did not use a cane or crutch for walking; he could hike 3 miles when he goes hunting but needed to rest because of knee pain.

On examination, the Veteran had a normal gait; his right knee had a small effusion with range of motion to 0 degrees of extension and to 120 degrees of flexion.  Pain began at 110 degrees of flexion and with 3 repetitions, his range of motion decreased to 110 degrees of flexion limited by pain.  His knee was stable to varus, valgus, Lachman's and posterior drawer testing.  There was no evidence of ligamentous instability, though there was tenderness across the patellofemoral and medial line joints.  He had pain and a palpable click over the medial joint with the McMurray test.  X-rays demonstrated minimal degenerative changes of the patellofemoral joint without any acute fracture or joint effusion shown.  The examiner noted that the Veteran's range of motion decreased from 120 to 110 degrees on repetition due to pain.  He also stated that the Veteran did not have any true ligamentous instability or subluxation of his right knee; instead, the Veteran's complaints of occasional giving way were due to pain and not due to instability.  The Veteran's knee did not render him unemployable, though it caused him to decrease his work activities during flare-ups.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Veteran filed for increase of his service-connected right knee disability in March 2003.  Throughout the appeal period, his right knee disability has been assigned a 10 percent evaluation under Diagnostic Code 5024, tenosynovitis.  Under Diagnostic Code 5024, diseases are to be rated on limitation of motion of the affected parts, including degenerative arthritis but excluding gout.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage which is symptomatic warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.

Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the right leg, the veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

Initially, the Board notes that by resolving benefit of the doubt in favor of the Veteran, the evidence of record-both prior to and after his April 2005 surgery-demonstrates x-ray findings of arthritis, and further shows noncompensable limitation of motion.  Accordingly, as the Veteran's right knee is a single major joint, the Board finds that a 10 percent evaluation is assignable throughout the appeal period for his right knee under Diagnostic Code 5024-5003.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024; Lichtenfels, supra.

In order to achieve a higher evaluation, the evidence of record must demonstrate either: (a) flexion limited to 30 degrees or less; (b) extension limited to 10 degrees or more; (c) frequent episodes of "locking" with effusion and pain; or, (d) slight recurrent subluxation or lateral instability.  

The Board notes that there is no evidence of any non- or malunion of the Veteran's tibia and fibula during the appeal period; nor is there any evidence that the Veteran had genu recurvatum or any ankylosis of the knee.  Thus, Diagnostic Codes 5256, 5262, and 5263 are inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

The Joint Motion for Remand has requested the Board to specifically discuss whether a separate disability evaluation is warranted under Diagnostic Code 5259.  While the Veteran had debridement of his cartilage in April 2005, the Board takes judicial notice that debridement is not the equivalent of "removal of" the Veteran's semilunar cartilage.  Rather, it is observed that at least part of the cartilage remains present in his knee; therefore, Diagnostic Code 5259 is deemed inapplicable in this case.  In any event, the record fails to indicate any distinct symptomatology that would serve as a basis for assignment of a separate rating.  For example, and as will be discussed below, there is no objective showing of instability.  While the record does reflect pain complaints, such have already been considered by the presently assigned rating under Diagnostic Code 5024.  

In this case, the Board notes that prior to the Veteran's April 2005 surgical procedure, his right knee did not demonstrate a limitation of flexion to at least 45 degrees, let alone 30 degrees or less.  After the Veteran's surgical procedure, the right knee flexion had worsened.  However, at no time has such limitation been sufficient to achieve a compensable evaluation at any time during the applicable appeal period.  See 38 C.F.R. §§4.7, 4.71a, Diagnostic Code 5260.

Moreover, throughout the appeal period the Veteran has had full extension of the right knee.  Therefore, a compensable evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261.  

The Board has specifically contemplated whether the Veteran warrants separate evaluations under Diagnostic Codes 5260 and 5261.  However, as noted above, the Veteran does not meet the requirements for compensable evaluations under those diagnostic codes, and therefore separate evaluations are not applicable and would not increase the Veteran's evaluation in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 9-2004.  Moreover, in reaching these conclusions, the Board has appropriately considered the pain complaints of record.  However, such pain has not resulted in additional functional loss such as to enable assignment of higher evaluations.  It is recognized that the May 2006 VA examiner found that, during periods of flare-up, the Veteran would lose an additional 10 to 15 degrees of flexion.  Even accounting for such loss, his disability picture does not most nearly approximate the criteria for a higher evaluation.

Next, the Board will consider whether the Veteran's symptomatology warrants evaluation under Diagnostic Code 5258.  However, the Board finds that such is not applicable in this case.  Prior to the Veteran's surgical procedure, the evidence of record is fairly contradictory and inconsistent with respect to whether the Veteran had locking in his right knee.  Specifically, the May 2003 VA examination and a December 2003 treatment record both reflect complaints of locking.  However, he did not report any locking symptomatology in the October 2003 or April 2005 treatment records, and he specifically denied any locking symptomatology in an April 2004 treatment record.  The objective evidence from throughout that period never demonstrated any locking on examination.  

Given the Veteran's inconsistent and contradictory statements regarding whether he experienced locking symptomatology prior to the surgical procedure, the Board concludes that the lay evidence is not credible in this case as to the issue of locking of his right knee prior to his surgical procedure.  

In any event, even if the lay evidence is accepted in this case, a 20 percent evaluation under Diagnostic Code 5258 prior to April 2005 is not for application.  Specifically, the evidence of record is significantly lacking as to the frequency of such locking episodes prior to the surgery.  The Board is unwilling to read into the evidence that such episodes were frequently occurring during that period of time.  Moreover, while the Board acknowledges some pain associated with the Veteran's symptomatology, the Veteran's right knee significantly lacks any findings of effusion during the period prior to his right knee surgery.  The Board finds such lack of effusion significant in this case, particularly given the necessity of both pain and effusion required by Diagnostic Code 5258, as demonstrated by the conjunctive "and" in the Diagnostic Code.  Thus, even if the Board were to believe and find credible the Veteran's lay evidence of right knee locking, and were to find that such locking episodes were frequent in occurrence, and that there was pain during those frequent episodes, assignment of that rating would not be appropriate as there was no evidence of effusion during that period.  

Given the Veteran's credibility issues and the lack of demonstrated frequent locking episodes and effusion in the evidence, the Board finds that the severity of the Veteran's symptomatology prior to his April 2005 surgery not to be more closely approximate to the severity demonstrated by the criteria for an evaluation under Diagnostic Code 5258.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258.

Turning to the post-surgical evidence, the Veteran specifically denied locking in the June 2005 and March 2006 VA treatment notes, and there were no locking episodes noted during the May 2006 VA examination.  While the Board acknowledges the most recent VA examination, in which the Veteran stated that he had two locking episodes, and during which effusion and pain were demonstrated, the Board finds that two episodes in a year does not rise to the level of severity contemplated by the word "frequent" in Diagnostic Code 5258.  Accordingly, the Board finds that the severity of the Veteran's symptomatology following his April 2005 surgery does not more closely approximate the severity contemplated by the criteria for evaluation under Diagnostic Code 5258.  See Id.

At this point, the sole remaining issue is whether the Veteran is entitled to a separate disability evaluation under Diagnostic Code 5257 for instability and subluxation of his right knee, as required by VAOPGCPREC 23-97.  The Board finds that such a separate evaluation is not warranted in this case.  In this regard, 
the Veteran has complained of buckling and giving way of his knee throughout the appeal period.  However, the objective evidence of record demonstrates no laxity, ligamentous instability, or subluxation of the right knee, and there is no evidence that the Veteran's knee has ever actually given out or buckled during the appeal period.  Indeed, it was noted at his most recent examination in August 2011 that he did not require a cane or crutch for walking and that he could hike 3 miles when hunting (presumably over uneven terrain), though he did have to rest after such activity.  

In conclusion, the Board finds that the currently assigned 10 percent evaluation for the appeal period was appropriately assigned below.  The evidence of record demonstrates x-ray evidence and noncompensable limitation of motion of the Veteran's right knee which commensurate to a 10 percent evaluation under Diagnostic Code 5024-5003, but does not warrant compensable evaluations under Diagnostic Codes 5258, 5260, or 5261.  Separate evaluations under 5257, 5259, 5260, and 5261 have been contemplated and rejected.  Accordingly, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability must be denied.  See 38 C.F.R. § 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5003, 5256-63.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his right knee disability; in fact, the evidence of record reflects that he is employed throughout the appeal period.  Since there is not any evidence of record that the Veteran's right knee disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation in excess of 10 percent for a right knee disability (characterized as chronic infrapatellar tendonitis)  is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


